            Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
MARIA VECCHIO, individually, and on
behalf of others similarly situated,             Case No. __________

                   Plaintiff,                    NOTICE OF REMOVAL
                                                 (28 U.S.C. § 1441)
               -against-
                                                 Removed From:
QUEST DIAGNOSTICS, INC., EXAMONE                 Supreme Court of the State of New York,
WORLD WIDE, INC., and EXAMONE                    County of New York
LLC,                                             Index No. 652069/2019
                   Defendants.


       PLEASE        TAKE        NOTICE        that   Defendants      QUEST       DIAGNOSTICS

INCORPORATED, EXAMONE WORLD WIDE, INC., and EXAMONE LLC (collectively,

“Defendants”), remove this action from the Supreme Court of the State of New York for the

County of New York, to the United States District Court for the Southern District of New York

pursuant to 28 U.S.C. § 1441, and state that this Court has jurisdiction over the action pursuant to

the Class Action Fairness Act of 2005 (“CAFA”) as follows:

I.     SUMMARY OF COMPLAINT.

       1.      On April 9, 2019, Plaintiffs filed a Summons and Complaint against Defendants

Quest Diagnostics, Inc., ExamOne World Wide, Inc. and ExamOne LLC in the Supreme Court

of the State of New York, County of New York, Index No. 652069/2019 (the “State Court

Case”). A true and correct copy of the Summons and Complaint is attached hereto as Exhibit 1.

       2.      On May 23, 2019, Defendants accepted service of a copy of the Summons and

Complaint.
             Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 2 of 14



        3.      Plaintiff brings this action as a class action1 pursuant to “Rule 23 of the Federal

Rules of Civil Procedure.” (Ex. 1, ¶ 51.) Plaintiff seeks to represent a class of “[a]ll persons

who were employed in the State of New York by Defendants as Mobile Examiners.” (Id. at ¶

53.)

        4.      Plaintiff’s Complaint seeks to recover unpaid wages, unpaid overtime wages,

unpaid spread of hours pay, statutory damages, liquidates damages, attorneys’ fees and costs

based on the following causes of action: (1) failure to pay Plaintiff and members of the putative

class minimum and overtime wages for all hours worked pursuant to New York Labor Law and

the corresponding New York Department of Labor regulations; (2) failure to pay Plaintiff and

members of the putative class spread of hours pay; and (4) failure to provide wage notices

pursuant to New York Labor Law § 195. (Ex. 1, ¶¶ 69-87.)

        5.      Plaintiff is currently prosecuting another lawsuit in this Court entitled Maria

Vecchio, on behalf of herself and all others similarly situated vs. Quest Diagnostics, Inc.,

ExamOne World Wide, Inc., ExamOne, LLC, Case No. 1:16-cv-05165-ER-KNF (the “Federal

Action”). A true and correct copy of the Federal Action Amended2 Complaint is attached hereto

as Exhibit 2.

        6.      The Federal Action was also filed on behalf of the exact same class (Mobile

Examiners who visit patients (most commonly insurance applicants) at their homes or places of

business, and conduct physical examinations and basic lab work for the purposes of insurance

and benefits eligibility and underwriting) under federal law based on the exact same underlying

alleged facts and circumstances. Compare Ex. 2, ¶¶ 1, 64-66, 70, 72-74, 76, 80-81, 85, 100-102,

1
  Defendants do not concede, and reserve the right to contest, Plaintiff’s allegations that any individuals
are similarly situated to Plaintiff and that this lawsuit may properly proceed as a class action.
2
  Interestingly, Plaintiff originally alleged in the Federal Action the exact same New York state law-based
causes of action that Plaintiff now alleges in the State Court Action, but later dismissed those state law
claims without prejudice. (See Case No. 16-cv-05165, ECF Nos.477, 489.)


                                                    2
            Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 3 of 14



106, 121, 129, 133, 138-140, 146, 175, 191 with Ex. 1, ¶¶ 1, 3-6, 17-19, 21-22, 27, 32, 37, 40-42,

44-45, 51-53, 59.

       7.      The opt-in class in the Federal Action consists of approximately 2,950 Mobile

Examiners.

II.    REMOVAL IS TIMELY.

       8.      Because Defendants accepted service of the Summons and Complaint on or about

May 23, 2019, this Notice of Removal is timely, as it is filed within thirty (30) days of service.

28 U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pip Stringing, Inc., 526 U.S. 344, 354

(1999) (the thirty-day deadline to remove commences upon service of the summons and

complaint).

       9.      No previous Notice of Removal has been filed with this Court.

III.   THIS COURT HAS DIVERSITY JURISDICTION.

       10.     Removal of this action from the Supreme Court of the State of New York, County

of New York to the federal district court is proper under 28 U.S.C. § 1441(b). First, the matter is

between citizens of two different states. Plaintiff is a citizen of the State of New York. (Ex. 1, ¶

9.) Defendant ExamOne World Wide, Inc. is a Pennsylvania corporation whose principal place

of business is in Kansas. (Id. at ¶ 10.) Plaintiff also alleges that ExamOne LLC is a Delaware

corporation whose principal place of business is in New Jersey. (Id. at ¶ 13.) Finally, Plaintiff

correctly alleges that Quest Diagnostics is a Delaware corporation whose principal place of

business is in New Jersey. (Ex. 1, ¶ 15.)

       11.     Second, while the Complaint does not specify a damages amount, complete

diversity of citizenship exists because Plaintiff unequivocally alleges at least $75,000 in damages

exclusive of interest and costs.




                                                 3
            Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 4 of 14



         12.    Pursuant to Section 103 of the Federal Courts Jurisdiction and Venue

Clarification Act of 2011 (the “Act”), which amended 28 U.S.C. §1446(c), if the state court

plaintiff did not allege the amount in controversy in the state court complaint and the plaintiff

seeks “a money judgment, but the State practice either does not permit demand for a specific

sum or permits recovery of damages in excess of the amount demanded,” then defendant may

specify the amount in controversy in the notice of removal and establish that it exceeds $75,000

by a preponderance of the evidence. See 28 U.S.C. §1446 (c)(2)(A)(ii) and (2)(B). Here, New

York State practice “permits recovery of damages in excess of the amount demanded.” See 28

U.S.C. §1446 (c)(2)(A)(ii). The New York Supreme Court - in which Plaintiffs filed their

lawsuit - has jurisdiction over civil matters involving more than $25,000. The rules of the

Supreme Court do not limit a plaintiff's damages to $25,000; a plaintiff can recover more than

that.    See NY CPLR § 325(d); NY CLS NYC Civil Ct Act § 201 (New York Supreme Court has

jurisdiction over civil cases beyond the monetary limits of the lower courts’ jurisdiction, i.e.,

involving amounts over $25,000).

         13.    Plaintiff alleges four causes of action against Defendants: (a) failure to pay

minimum wage under NY Labor Law § 65, (b) failure to pay overtime under NY Labor Law §

652, 12 NYCRR § 142-2.2 (c) failure to pay spread-of-hours Under NY Labor Law § 652, 12

NYCRR § 142-2.2, and (d) violation of New York's Wage Theft Prevention Act, NY Labor Law

§ 195.

         14.    Plaintiff seeks (a) all unpaid minimum wages and an additional equal amount as

liquidated damages; (b) unpaid overtime wages and an additional equal amount as liquidated

damages, (c) unpaid spread-of-hours pay, as well as an additional equal amount as liquidated

damages, (d) monetary damages for violations of the New York Wage Theft Prevention Act (e)




                                               4
          Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 5 of 14



pre-judgment and post-judgment interest, pursuant to New York CPLR §§ 5001 and 5004; (f) the

costs of the action together with reasonable attorney’s fees pursuant to NY Labor Law §§ 198

and 663(1); and (g) actual general, special, incidental, statutory, punitive, treble, liquidated, and

consequential damages to be determined at trial. (Ex. 1, ¶¶ 73, 78, 82, 87, Request for Relief.)

       15.     Reported case law and the news media is replete with jury verdicts and

settlements under the New York State wage laws that exceed $75,000 for a single plaintiff. See

Barragan Martinez v. Danny’s Athens Diner, Inc., et al., 16-cv-07468, 2017 Jury Verdicts

LEXIS 18273 (S.D.N.Y. Dec. 12, 2017) (jury awarded plaintiff $788,491.10, plus attorneys’

fees, in unpaid minimum wage and overtime case); Guaman v. DL Rest. Dev., LLC d/b/a Scalini

Fedeli, et al., 14-cv-02587, 2017 Jury Verdicts LEXIS 18378 (S.D.N.Y. Jan. 31, 2017) (plaintiff

received a $150,000 settlement for his claims of failure to pay minimum and overtime wages in

violation of the New York Labor Law and the Wage Theft Prevention Act); Garcia v. Arsim

Assocs., Inc. d/b/a Lenox Hill Grill & Pizza, et al., 14-cv-08527, 2015 Jury Verdicts LEXIS

28825 (S.D.N.Y. Dec. 15, 2015) (jury found in favor of plaintiff in failure to pay minimum wage

and overtime case and awarded him $207,887).

       16.     Defendants in no way concede that Plaintiff is entitled to any damages in the

instant case, but cite the above examples to demonstrate that the amount in controversy -

according to Plaintiff - surely exceeds $75,000 exclusive of interests and costs. Moreover, an

estimate of the amount in controversy with respect to Plaintiff’s individual claims is included in

Paragraphs 33, 37, and 42 below. As shown, a conservative estimate shows that Plaintiff seeks

at least $34,954.62 in alleged damages, plus attorneys’ fees and costs.




                                                 5
          Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 6 of 14



IV.    THIS COURT HAS ORIGINAL                        SUBJECT      MATTER        JURISDICTION
       PURSUANT TO CAFA.

       17.       Removal is also proper pursuant to CAFA. CAFA confers jurisdiction on this

Court because (1) the putative class includes 100 or more members; (2) minimal diversity exists;

and (3) the amount in controversy exceeds $5,000,000. 28 U.S.C. § 1332(d). Defendants have

met their burden because all three of CAFA’s requirements are satisfied in this case.

              A. The Putative Class Consists of at least 100 Proposed Class Members.

       18.       The putative class in this case is defined as “[a]ll persons who were employed in

the State of New York by Defendants as Mobile Examiners (or similar job position), whether

designated as independent contractors or employees, at any time in the six years prior to the

filing of this complaint.” (Ex. 1, ¶ 53.) The complaint alleges a putative class of “hundreds if

not thousands of individuals.” (Id. at ¶ 57.) By Plaintiff’s own allegations, there are at least 100

members in the proposed class.

              B. Minimal Diversity Exists.

       19.       Minimal diversity exists because at least one “member of a class of plaintiffs is a

citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). Plaintiff alleges she

is a citizen of the New York. (Ex. 1, ¶ 9.) Defendant Quest Diagnostics, Inc. is a Delaware

corporation with its principal place of business in New Jersey. (Id. at ¶ 15); see also 28 U.S.C. §

1332(c)(1) (“[A] corporation shall be deemed to be a citizen of every State and foreign state by

which it has been incorporated and of the State or foreign state where it has its principal place of

business.”)

       20.       Based on the Complaint, at least one member of the putative class is a citizen of a

state different from that of one defendant.




                                                  6
           Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 7 of 14



              C. The Amount in Controversy Exceeds $5,000,000.

        21.      Although Defendants deny Plaintiff’s allegations and further deny that Plaintiff

and/or any putative class member is entitled to any relief, Defendant can establish to a

“reasonable probability” that the aggregate claims of the putative class “exceeds the sum or value

of $5,000,000, exclusive of interest and costs.” 28 U.S.C. § 1332(d)(2). In removing a case

under CAFA, a defendant “need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v.

Owens, 135 S. Ct. 547, 554 (2014) (CAFA’s “provisions should be read broadly”); Smith v.

Manhattan Club Timeshare Ass’n, Inc., 944 F. Supp. 2d 244, 250 (S.D.N.Y. 2013) (the party

seeking removal “must show that it appears to a ‘reasonable probability’ that the aggregate

claims of the plaintiff class are in excess of $5 million.”).

        22.      Once the party seeking removal has satisfied its burden of demonstrating that the

amount in controversy has been met, plaintiff can defeat jurisdiction only by establishing “to a

legal certainty” that the amount in controversy does not meet the $5,000,000 threshold. Scherer

v. Equitable Life Assurance Soc’y of U.S., 347 F.3d 394, 397 (2d Cir. 2003) (plaintiff must

demonstrate that the “legal impossibility of recovery [is] so certain as virtually to negative the

plaintiff’s good faith in asserting the claim.”).

                       i.   Members of the Putative Class.

        23.      Plaintiff alleges she was employed as a Mobile Examiner. (Ex. 1, ¶ 17.)

        24.      To this end, she broadly defines the putative class members as:

                 All persons who were employed in the State of New York by Defendants
                 as Mobile Examiners (or similar job position), whether designated as
                 independent contractors or employees, at any time in the six years prior to
                 the filing of this Complaint.

(Ex. 1, ¶ 53.)



                                                    7
           Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 8 of 14




         25.       Since approximately April 9, 2013 – six years before the complaint was filed –

approximately 774 Mobile Examiners in the State of New York, including Plaintiff, have worked

for Defendants.

                          a. Minimum Wage.

         26.       Plaintiff does not identify the number or average number of work weeks for

which each member of the putative class was employed by Defendants, nor does she specify the

number of hours (or overtime hours) each putative class member worked during the class period.

         27.       Plaintiff alleges Mobile Examiners receive an average of $20.00 per exam,

despite spending “numerous hours” performing the exams, “conducting extensive pre and post-

exam work,” and “traveling to and from exams.” (Ex. 1, ¶¶ 36-37.)

         28.       In her deposition in the Federal Action, Plaintiff testified that during her

employment, it would take her approximately the following lengths of time to “complete” a

single exam:

                  Pre-Exam Work: 60 minutes

                  Travel: 15 – 90 minutes (average of 52.5 minutes)

                  Exam: 20 minutes – 3 hours (average of 100 minutes)

                  Post-Exam Work: 15 minutes

(See Deposition of M. Vecchio, attached hereto as Exhibit 3, 50:4-17; 56:1-7 (about “95 percent

of the time” it took Plaintiff more than an hour to do pre-exam prep work); 58:21-60:20; 68:21-

69:7.)




                                                   8
           Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 9 of 14



        29.       Based on Plaintiff’s own testimony, it takes an average of 3.8 hours to “complete”

a single exam. Thus, Plaintiff allegedly made $5.26 per hour.3 ($20.00/exam ÷ 3.8 hours).

        30.       Plaintiff testified that she worked for Defendant from January 2014 to “late 2015,

early 2016.” That totals 52 weeks from January 2014 to December 2014; 52 weeks from January

2015 to December 2015, and (assuming she stopped working for Defendants in or around

February 12, 2016 – see Ex. 2, Federal Action, ¶ 96), another 5 weeks in 2016.

        31.       The minimum wage in New York during this time was:

                 Dec. 31, 2013 – Dec. 30, 2014 - $8.00 (“underpayment” of $2.74)

                 Dec. 31, 2014 – Dec. 30, 2015 - $8.75 (“underpayment” of $3.49)

                 Dec. 31, 2015 – Dec. 30, 2016 - $9.00 (“underpayment” of $3.74)

        32.       Plaintiff alleges Mobile Examiners work “more than 40 hours a week.” (Ex. 1, ¶

40.)

        33.       With a conservative estimate that each Mobile Examiner worked 41 hours a week

(in light of the claims of overtime), at $5.26 hour, this totals:

                 In 2014: ($2.74 underpayment x 41 hours a week x 52 weeks) = $5,841.68

                 In 2015: ($3.49 underpayment x 41 hours a week x 52 weeks) = $7,440.68

                 In 2016: ($3.74 underpayment x 41 hours a week x 5 weeks) = $766.70

                 TOTAL UNPAID WAGES (based on failure to pay minimum wage) =
                  $14,049.06

        34.       Assuming Plaintiff’s circumstances adequately reflect that of the Putative Class,

this means the total unpaid wages for the Putative Class for only the first cause of action equals

$10,873,972.40 ($14,049.06 x 774 Mobile Examiners).

3
  This number is even lower when taking into account Plaintiff’s claims of unpaid expenses, such as gas,
tolls, parking, mileage, medical equipment, paper, toner/ink, etc., which allegedly “total hundreds of
dollars a week.” (Ex. 1, ¶¶ 32-35.)


                                                   9
           Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 10 of 14



        35.       As Plaintiff and the Class Members also seek “liquidated damages equal to 100%

of the total wages found to be due,” Plaintiff and the Class may recover $21,747,944.80 for just

the first claim in this lawsuit. This number more than exceeds the $5,000,000 CAFA threshold.

                         b. Overtime.

        36.       Plaintiff alleges Mobile Examiners “frequently work more than 40 hours a week.”

(Ex. 1, ¶ 40.)

        37.       Assuming “frequently” could mean every other week, the following calculation

applies:

                 In 2014: (1 hour of overtime x ($8.00 x 1.5) x 26 weeks) = $312.00

                 In 2015: (1 hour of overtime x ($8.75 x 1.5) x 26 weeks) = $341.25

                 In 2016: (1 hour of overtime x ($9.00 x 1.5) x 2 weeks) = $27.00

                 TOTAL UNPAID OVERTIME (based on a conservative estimate of 1 hour of
                  overtime every two weeks) = 680.25

        38.       Assuming Plaintiff’s circumstances adequately reflect that of the Putative Class,

this means the total unpaid wages for the Putative Class for only the first cause of action equals

$526,513.50 ($680.25 x 774 Mobile Examiners).

        39.       As Plaintiff and the Class Members also seek “liquidated damages equal to 100%

of the total wages found to be due,” Plaintiff and the Class may also recover $1,053,027.00 for

the second cause of action in this lawsuit. (Ex. 1, ¶ 78.)

                         c. Spread of Hours.

        40.       Plaintiff alleges “Mobile Examiners also log more than ten hours in a single day

or log multiple shifts in a single day spanning more than ten hours.” (Ex. 1, ¶ 41.) Plaintiff also

contends she “routinely worked more than ten hours a day.”




                                                  10
          Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 11 of 14



        41.       A conservative estimate, based on Plaintiff’s own allegations, is that she worked

more than ten hours in a day approximately three times a week (i.e. every other day).

        42.       Assuming Plaintiff was entitled to “an extra hour of pay at the basic minimum

wage rate for each day Plaintiff had a spread of hours in excess of ten hours per day” (Ex. 1, ¶

81), the following calculation applies:

                 In 2014: (1 hour of pay x 3 days a week x $8.00 x 52 weeks) = $1,248.00

                 In 2015: (1 hour of pay x 3 days a week x $8.75 x 52 weeks) = $1,365.00

                 In 2016: (1 hour of pay x 3 days a week x $9.00 x 5 weeks) = $135.00

                 TOTAL UNPAID SPREAD OF HOURS PAY (based on a conservative estimate
                  of 3 hours of unpaid spread of pay each week) = $2,748.00

        43.       Assuming Plaintiff’s circumstances adequately reflect that of the Putative Class,

this means the total unpaid wages for the Putative Class for only the first cause of action equals

$2,126,952.00 ($2,748.00 x 774 Mobile Examiners).

        44.       As Plaintiff and the Class Members also seek “liquidated damages equal to 100%

of the spread-of-hours pay found to be due,” Plaintiff and the Class may recover $4,253,904.00

for just the third cause of action. (Ex. 1, ¶ 82.)

                       ii.   Plaintiff’s Complaint Also Seeks Attorneys’ Fees.

        45.       In addition, the Complaint seeks “reasonable attorney’s fees…pursuant to New

York Labor Law § 663(1).” (Ex 1 at ¶ 73.) Attorneys’ fees are properly included in the amount

in controversy calculation where, as here, they are anticipated or awarded in the governing

statute. Pollock v. Trustmark Ins. Co., 367 F. Supp. 2d 293, 298 (E.D.N.Y. 2005). A reasonable

amount of attorneys’ fees in a wage and hour class action is up to one-third of the total recovery.

Fields v. Sony Corp. of Am., 13-cv-6520, 2014 U.S. Dist. LEXIS 109249, *8 (S.D.N.Y. Aug. 4,




                                                     11
          Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 12 of 14



2014). Thus, based on the foregoing calculation, and applying the one-third rule set forth in

Fields, Plaintiff’s attorneys’ fees may be as high as $9,018,291.93 (1/3 of all potential recovery).

       46.     Thus, the amount in controversy - including the foregoing claims and attorneys’

fees - is approximately $36,073,167.70, exclusive of interest and costs. As this amount exceeds

$5,000,000, the monetary threshold requirement for CAFA is met.

V.     ALL OTHER REQUIREMENTS OF REMOVAL HAVE BEEN MET.

       47.     Pursuant to 28 U.S.C. § 1446(d), service and notice of the filing of this Notice of

Removal will be given to Plaintiff through her attorneys of record. A true and correct copy of

this Notice of Removal will also be filed with the Clerk of Court for the Supreme Court of the

State of New York, County of New York.

       48.     In compliance with 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings, and orders served in this action are attached hereto. (Ex. 1.)

       WHEREFORE, Defendants Quest Diagnostics, Inc., ExamOne World Wide, Inc. and

ExamOne LLC respectfully pray that this matter, now pending in the Supreme Court of the State

of New York, County of New York, Index No. 652069/2019, be removed to the United States

District Court for the Southern District of New York.




                                                 12
       Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 13 of 14



Date: New York, New York              BAKER MCKENZIE LLP
      June 3, 2019

                                      By:/s/ Robert P. Lewis
                                         Robert P. Lewis (RL 6321)

                                         452 Fifth Avenue
                                         New York, New York 10018
                                         Tel: (212) 891-3532
                                         Fax: (212) 310-1600
                                         robert.lewis@bakermckenzie.com

                                         Attorneys for Defendants Quest
                                         Diagnostics, Inc., ExamOne World Wide,
                                         Inc. and ExamOne LLC




                                    13
         Case 1:19-cv-05194-UA Document 1 Filed 06/03/19 Page 14 of 14



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Defendants’ Notice of Removal in the
above-captioned matter was served upon the following persons on June 3, 2019 via First Class
Mail:


                                   Danielle J. Marlow, Esq.
                                   Salvatore C. Badala, Esq.
                                   NAPOLI SHKOLNIK PLLC
                                   360 Lexington Avenue, 11th Floor
                                   New York, New York 10017

                                               By:      /s/ Robert P. Lewis
                                                     Robert P. Lewis
                                                     Attorneys for Defendants Quest Diagnostics,
                                                     Inc., ExamOne World Wide, Inc. and
                                                     ExamOne LLC




                                            14
